Citation Nr: 0116102	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  98-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from December 27, 1976 to 
February 4, 1977.  He has claimed additional service from 
December 6, 1978 to March 2, 1979 and from September 25 to 
November 3, 1981 but such has not been verified.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1998 and later RO decisions that denied 
service connection for a psychiatric disability, variously 
diagnosed.


FINDINGS OF FACT


1.  There is no evidence of a psychiatric disability in 
service.

2.  Currently, the diagnoses include alcohol and cocaine 
abuse, which are not shown to be related to military service 
or a disability of service origin.

3.  There is no competent evidence of any current psychiatric 
disability other than alcohol and cocaine abuse.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 101(16), 1131 
(West 1991); 38 C.F.R. §§ 3.301, 3.303 (2000).

2.  Chronic alcohol abuse and cocaine abuse are not a 
disabilities incurred in or aggravated during active service, 
or arising from a service connected disorder .  38 U.S.C.A. 
§§ 101(16), 105(a), 1131 (West 1991); 38 C.F.R. §§ 3.301, 
3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from December 27, 1976 to 
February 4, 1977.  Reported service from December 6, 1978 to 
March 2, 1979 and from September 25 to November 3, 1981 has 
not been verified by the National Personnel Records Center 
(NPRC).

Service documents show that the veteran's active service from 
December 27, 1976 to February 4, 1977 was terminated because 
of a fraudulent enlistment.  Service medical records for this 
period of service do not show the presence of a psychiatric 
disability.  Attempts to obtain from the NPRC verification of 
the veteran's subsequent periods of active service and 
service medical records for such service have been 
unsuccessful.

The post-service medical records consists of private medical 
records that show the veteran was treated for psychiatric 
problems from May 1977 to June 1996.  These records indicate 
that the veteran had first been admitted at age 15, after 
attempting to commit suicide by an overdose of aspirin.  A 
pre-service history of drug and alcohol abuse was noted.  
Diagnoses have included adjustment reaction to adolescence, 
passive aggressive personality, alcohol addiction, adjustment 
disorder with depressed mood, dysthymic disorder, 
psychoactive substance abuse disorder (cocaine), psychoactive 
substance induced organic hallucinosis due to alcohol abuse, 
organic mood disorder, and mixed polysubstance abuse.  A 
summary of hospitalization from March to June 1996 shows that 
the veteran underwent psychiatric examination.  The Axis I 
diagnoses at the time of hospital discharge in June 1996 were 
alcohol abuse and cocaine abuse.  There was no Axis II 
diagnosis.

A review of the record shows that service connection has not 
been granted for any of the veteran's disabilities.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that a psychiatric examination has been performed with 
regard to the claim.  The veteran and his representative have 
also been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the veteran's claim, that essentially notifies the veteran of 
the evidence needed to prevail on his claims.  While the 
veteran alleges 2 subsequent periods of active service, the 
NPRC has been unable to verify this service or to provide 
service medical records for such service.  The evidence also 
indicates that the veteran's claim for service connection for 
a psychiatric disability has no legal merit because there is 
no evidence of a current psychiatric disability that may be 
granted service connection.  Furthermore, in March 2001 the 
RO undertook a review of the claim pursuant to VCAA and 
notified the veteran of what evidence VA had, and what 
evidence was needed.  It appears that no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The service medical records do not show the presence of a 
psychiatric disability.  The post-service medical records 
reveal that the veteran was treated for developmental and 
personality disorders that are not considered disabilities 
for VA compensation purposes.  38 C.F.R. § 3.303(c).  The 
post-service medical records also show that the veteran was 
treated for dysthymic disorder, but the medical evidence does 
not show that the veteran currently has this disorder.  The 
medical evidence indicates that the veteran's only current 
psychiatric disabilities are alcohol abuse and cocaine abuse.  
Direct service connection may not be granted for alcohol 
abuse and cocaine abuse because such conditions are consider 
to be the result of willful misconduct.  38 C.F.R. 
§ 3.301(a),(c)(2) and (3); VAOPGCPREC 2-97 and VAOPGCPREC 2-
98.  Secondary service connection may be granted for alcohol 
abuse and cocaine abuse if they arose from a service-
connected disability, but the evidence does not show that the 
veteran has a service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 
2001).

The veteran alleges that he was treated for a psychiatric 
disability in service, but there is no evidence of such 
treatment.  There is, on the other hand, evidence of 
psychiatric disability before service but, again, no evidence 
of an increase in severity during service.  Further, there is 
no current evidence of a psychiatric disability for VA 
compensation purposes; the most recent diagnosis is chronic 
alcohol and cocaine abuse.  Since the evidence does not 
reveal the presence of a current psychiatric disability for 
VA compensation, there is no basis for which service 
connection can be granted.  Under the circumstances, the 
claim for service connection for a psychiatric disability has 
no legal merit, and the claim is denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994)


ORDER

Service connection for a psychiatric disability is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

